Exhibit 10.1

GUARANTEE

This Guarantee, dated as of December 21, 2016 (this “Guarantee”), is made by BW
Offshore Singapore Pte Ltd (the “Guarantor”), a limited liability company
organized under the laws of Singapore, in favor of HNR Energia B.V. (“HNR
Energia”), a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) organized and existing under the Laws of Curaçao.

WHEREAS, HNR Energia has agreed to sell its shares in Harvest Dussafu B.V. to BW
Energy Gabon Pte. Ltd (the “Purchaser”) pursuant to a Sale and Purchase
Agreement, dated December 21, 2016 (the “Purchase Agreement”); and

WHEREAS, it is a condition and inducement to the willingness of HNR Energia to
enter into the Purchase Agreement that the Guarantor has agreed to execute and
deliver this Guarantee in favor of HNR Energia.

NOW, THEREFORE, in consideration of HNR Energia entering into the Purchase
Agreement and the mutual promises, covenants and agreements of the parties
hereto, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Purchase Agreement.

Section 2.    Guarantee. At the request of the Purchaser, the Guarantor hereby
irrevocably and unconditionally guarantees to HNR Energia the due and punctual
payment of all monies payable by the Purchaser or any Affiliate or other
permitted transferee (each a “Permitted Transferee”) under the Purchase
Agreement, as and when the same has become due and payable, subject to the terms
and conditions thereof (the “Guaranteed Obligations”). If the Purchaser or a
Permitted Transferee defaults on the payment of any amount due and payable to
HNR Energia under the Purchase Agreement, the Guarantor shall within three
(3) Business Days of receiving a written demand by HNR Energia unconditionally
pay that amount to HNR Energia in the manner prescribed in the Purchase
Agreement as if it was the Purchaser. To the fullest extent permitted by
Applicable Law (but subject always to the terms of this Guarantee), the
Guarantor waives presentment to, demand of payment from and protest to any other
Person of any of the Guaranteed Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. The
obligations of the Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations, or otherwise. Notwithstanding any of the foregoing, nothing herein
shall be deemed to waive or limit the Guarantor’s ability to assert any claims,
defenses or other rights that the Purchaser or its Affiliates or Permitted
Transferees may have under the Purchase Agreement, other than defenses based on
the failure of the Purchase Agreement to be duely authorized, executed and
delivered by the Purchaser, the invalidity, illegality or unenforceability of
the Purchase Agreement as against the Purchaser or the bankruptcy, insolvency or
other similar status of the Purchaser. In



--------------------------------------------------------------------------------

the event that the Guarantor or any of its successors or assigns
(a) consolidates with or merges into any other Person and is not the continuing
or surviving corporation or entity of such consolidation or merger or
(b) transfers or conveys all or substantially all of its properties and other
assets to any Person, then, and in each such case, the Guarantor shall (to the
extent required by Applicable Law) cause proper provision to be made so that
such successor or assign shall expressly assume the obligations set forth in
this Section 2. This Guarantee is a guarantee of payment and not of collection,
and the Guarantor waives any rights that it may now or in the future have to
compel HNR Energia to proceed in respect of the Guaranteed Obligations against
the Purchaser or any other Person or against any security for or other guarantee
of the payment or performance of the Guaranteed Obligations before proceeding
against, or as a condition to proceeding against, the Guarantor.

Section 3.    Term and Termination. This Guarantee shall become effective as of
the date hereof and shall remain in full force and effect, and the obligations
of the Guarantor hereunder shall continue and not be discharged until all
Guaranteed Obligations have been paid in full. The Guarantor agrees that, if any
payment made by any Person applied to the Guaranteed Obligations is at any time
avoided, annulled, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
avoidance claim, or the proceeds of any collateral are required to be refunded
by any Guaranteed party or any other secured party to the Company, its estate,
trustee, receiver or any other Person, including, without limitation, the
Guarantor, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, the Guarantor’s liability hereunder (and any lien or
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, and, if prior thereto,
this Guaranty shall have been canceled or surrendered, this Guaranty shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of the Guarantor in respect of the amount of such payment.

Section 4.    Representations. The Guarantor represents and warrants on the date
of this Guarantee that:

 

  a. it is authorised to enter into this Guarantee, such entry does not need the
approval or consent of any third party, or contravene any existing applicable
law or regulation or any judgment, decree or permit to which the Guarantor is
subject, and that the execution and delivery of this Guarantee will not violate
the terms of any other agreement to which it is a party;

 

  b. it is a company duly incorporated and validly existing under the laws of
the jurisdiction of its incorporation and has the power to carry on its business
as it is now being conducted and to own its assets;

 

  c. the Guarantor’s obligations under this Guarantee are, subject to any
general principles of law limiting obligations, legal, valid, binding and
enforceable in accordance with their respective terms;



--------------------------------------------------------------------------------

  d. all necessary authorisations of, registrations with or declarations to,
governmental or public bodies or authorities or courts required of the Guarantor
in connection with the execution, delivery, validity, performance,
enforceability or admissibility in evidence of this Guarantee have been
obtained, made or effected (as appropriate) and are in full force and effect;
and

 

  e. it has not taken any corporate action nor (to the best of its knowledge and
belief) have any steps been taken or legal proceedings started or threatened
against it in any applicable jurisdiction for its winding-up, liquidation,
dissolution or reorganisation or for the appointment of a receiver,
administrative receiver, administrator, trustee or similar officer of it or any
or all of its assets and revenues.

Section 5.    Notices. Any notice required to be given hereunder shall be
sufficient if in writing and sent by e-mail of a PDF attachment (with
confirmation of receipt by non-automated reply e-mail from the recipient);
provided, that any notice received by e-mail transmission or otherwise at the
addressee’s location on any Business Day after 5:00 p.m. (local time) shall be
deemed to have been received at 9:00 a.m. (local time) on the next Business
Day), by reliable overnight delivery service (with proof of service), hand
delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 5):

 

if to the Guarantor:      

BW Offshore Singapore Pte Ltd

30 Pasir Panjang Road

Mapletree Business City, #14-31/32

Singapore 117440

email: magda.vakil@bwoffshore.com

Attention: Magda Vakil

if to HNR Energia:      

Harvest Energia B.V.

1177 Enclave Parkway, Suite 300

Houston, Texas, USA 77077

email: khead@harvestnr.com

Attention: Keith L. Head, General Counsel



--------------------------------------------------------------------------------

  

With a copy to Intertrust:

 

Intertrust (Netherlands) B.V.

Prins Bernhardplein 200

1097 JB Amsterdam

the Netherlands

email: Diana.Kerekes@intertrustgroup.com

Attention: Diana Kerekes

Section 6.    Liability. Notwithstanding anything to the contrary contained in
this Guarantee, the Guarantor’s liability shall never be greater than
Purchaser’s liability would have been under the Purchase Agreement.

Section 7.    Third Party Rights. A person who is not a party to this Guarantee
shall not have any rights under the Contracts (Rights of Third Parties) Act 1999
to enforce, or enjoy the benefit of, any term of this Guarantee.

Section 8.    Counterparts. This Guarantee may be executed in any number of
counterparts, each of which when executed shall constitute a duplicate original,
but all counterparts shall together constitute one document.

Section 9.    Amendments. No amendment of this Guarantee shall be effective
unless it is in writing and signed by, or on behalf of each Party (or its
authorized representative).

Section 10.    Severability. The provisions of clause 14.9 of the Purchase
Agreement shall apply, mutatis mutandis, to this Guarantee and be an integral
part of it.

Section 11.    Governing law. This Guarantee and any dispute or claim arising
out of or in connection with it or its subject matter or formation (including
non-contractual disputes or claims) shall be governed by, and construed in
accordance with, the laws of England and Wales, except for any conflicts of laws
principles which require the application of the laws of another jurisdiction.

Section 12.    Dispute Resolution. The provisions of clause 16.2 of the Purchase
Agreement shall apply, mutatis mutandis, to this Guarantee and be an integral
part of it.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed on
the date first above written.

 

BW OFFSHORE SINGAPORE PTE LTD By:  

/s/ Carl Krogh Arnet

Name:   Carl Krogh Arnet Title:   Director

 

ACKNOWLEDGED AND AGREED HNR ENERGIA B.V. By:  

/s/ Keith L. Head

Name:   Keith L. Head Title:   Attorney-in-Fact